Interlocutory judgment reversed on the law and facts, without costs of this appeal to either party, and a new trial granted, upon the ground that the evidence does not support a finding that the defendant had a wife by a former marriage living at the time he entered into the marriage alleged in the complaint. Upon making proper proof the plaintiff would be entitled to a judgment declaring the marriage null and void. Finding of fact No. 5 reversed. All concur, Harris, J., in result. (The interlocutory judgment grants an annulment of a marriage.) Present — Cunningham, Taylor, Dowling, Harris and McCurn, JJ.